Case 15-42657        Doc 55     Filed 10/15/18     Entered 10/15/18 09:18:06          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 42657
         William O Whitehead, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/18/2015.

         2) The plan was confirmed on 03/09/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/05/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/02/2016, 01/19/2017, 07/12/2018.

         5) The case was Dismissed on 07/30/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-42657            Doc 55     Filed 10/15/18    Entered 10/15/18 09:18:06                 Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor               $6,675.00
           Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                        $6,675.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $4,003.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $292.42
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,295.42

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
 Capital One Auto Finance           Secured       14,044.00     15,765.69        15,765.69            0.00       0.00
 Commonwealth Edison Company        Unsecured         300.00        320.71           320.71           0.00       0.00
 Debt Recovery Solutions            Unsecured         207.00           NA               NA            0.00       0.00
 EAS Management                     Unsecured      4,000.00            NA               NA            0.00       0.00
 First Premier Bank                 Unsecured         365.00           NA               NA            0.00       0.00
 Greater Suburban Acceptance Corp   Unsecured      7,589.00            NA               NA            0.00       0.00
 Internal Revenue Service           Priority       1,911.63            NA               NA            0.00       0.00
 Jefferson Capital Systems LLC      Unsecured          90.00         90.34            90.34           0.00       0.00
 Metabank-ultravx Visa              Unsecured           1.00           NA               NA            0.00       0.00
 People's Gas Light & Coke          Unsecured         300.00           NA               NA            0.00       0.00
 Quantum3 Group LLC as agent for    Secured       14,394.00     14,123.35        14,123.35       1,592.96     786.62
 Resurgent Capital Services         Unsecured         873.00        946.10           946.10           0.00       0.00
 University of Illinois             Unsecured         800.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-42657        Doc 55      Filed 10/15/18     Entered 10/15/18 09:18:06             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $29,889.04          $1,592.96           $786.62
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $29,889.04          $1,592.96           $786.62

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $1,357.15               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,295.42
         Disbursements to Creditors                             $2,379.58

 TOTAL DISBURSEMENTS :                                                                       $6,675.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
